1:17-cr-10061-JES-JEH # 147   Page 1 of 6                                        E-FILED
                                                       Tuesday, 28 May, 2019 03:53:29 PM
                                                            Clerk, U.S. District Court, ILCD




                                  s/ James E. Shadid
1:17-cr-10061-JES-JEH # 147   Page 2 of 6
1:17-cr-10061-JES-JEH # 147   Page 3 of 6
1:17-cr-10061-JES-JEH # 147   Page 4 of 6
1:17-cr-10061-JES-JEH # 147   Page 5 of 6
1:17-cr-10061-JES-JEH # 147   Page 6 of 6
